Morrissey, O. J., and Letton and Sedgwick, JJ.,
dissenting.
Independent of the covenants in the Nash deed, plaintiff Beeman is entitled to the relief sought. Garloch was the. owner of two lots. He sold one of them with a restrictive covenant in the deed for the benefit of the lot which he retained. About ten months afterwards he sold the latter lot with a like covenant to. plaintiff Beeman. The rule is that where the common grantor of two adjoining lots sells one and retains the other, and inserts in the deed of the one sold a covenant restricting the manner in which buildings to be erected on the lot sold may be used or where or how they shall be built, which covenant is plainly for the benefit of the lot which he retains, and he afterwards sells the latter lot, the covenant passes to the. purchaser of the same, and he may enforce it against the owner of the other lot. The majority opinion holds that the restriction in Garloch’s deed to defendant cannot be enforced by Beeman because that restriction was the same *456in substance as in Garlocli’s deed from Nash. No reason is given for this statement,- and we apprehend that no-reason can be given for holding that Garloch could not enforce the same restriction on the property deeded by him that was in the deed under which he himself took title. Repeating a quotation in the majority opinion from Jewell v. Lee, 14 Allen (Mass.) 145, “inasmuch as a grantee can restrict the use of land of which he is the owner according to Ms own will and pleasure,” the restriction in Gar-loch’s deed to defendant would be enforceable by either Garloch or his subsequent grantee.